DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
“(a) providing an information source/repository including a processor and an associated memory, said memory storing a plurality of existing information objects; 
(b) providing a plurality of consumer node computer systems, with each of said consumer node computer systems being in communication with said information source/repository; 
(c) each of said consumer node computer systems providing a context state to said information source/repository, wherein said context states are regularly updated; 
(d) said information source/repository including an information valuator program running on said processor; 
(e) defining a pre-determined value-of-information threshold for each of said consumer node computer systems; 
(f) wherein upon receipt of a new information object, said information valuator program determines a value-of-information for said new information object for each of said consumer node computer systems in communication with said information source/repository, on the basis of both said new information object and said context state of each of said consumer node computer systems, with said processor then storing said new information object in said memory along with said value-of-information for said new information object for each of said consumer node computer systems; 
(g) wherein upon receipt of a new context state from a particular consumer node computer system, said information valuator program determines a new value-of- information for each information object in said associated memory for said particular computer node computer system; 
(h) said information source/repository transmitting said new information object to each consumer node computer system for which said determined value-of-information exceeded said pre-determined value-of-information threshold; and 
(i) said information source/repository transmitting each of said existing information objects having a new value-of-information that exceeds said threshold to said particular consumer node computer system.”
Boley et al. (US 2007/0291765 A1) teaches certain embodiments of the present invention provide a method for communicating data including prioritizing data by assigning a priority to the data, analyzing a network to determine a status of the network, and communicating the data based at least in part on the priority of the data and the status of the network. Certain embodiments of the present invention provide a system for communicating data including a data prioritization component, a network analysis component, and a data communications component. The data prioritization component is adapted to prioritize data by assigning a priority to the data. The network analysis component is adapted to analyze a network to determine a status of the network. The data communications component is adapted to communicate the data based at least in part on the priority of the data and the status of the network.
Meier et al. (US 2015/0016248 A1) discloses a system is described for communication in a tactical network. A gateway is communicatively couplable to one or more tactical nodes and to one or more other gateways. The gateway is programmed to transmit information to and/or receive information from other gateways. Information exchanged includes gateway attributes, link attributes, service availability, and/or data availability. The gateway optionally provides quality of service, distributed persistence, load balancing, and/or transformation services. Services are provided in a modular, service-oriented architecture (SOA) to accommodate the addition of services and/or applications.
The Examiner agrees with the Applicant’s arguments that cited art does not teach or suggest the features of Claim 1, which detail new information objects and a reevaluation of exiting information objects in light of a change in the context states of one of its consumer node computer systems, therefore the 35 USC § 103 Rejection of Claim(s) 1 is withdrawn. 
The combination of Vargas-Hurlston-Lim Keng, separately or in combination do not overcomes the deficiencies of with Boley-Meier. 
Claim(s) 2-12 depend on Independent Claim 1 and are allowable based on the same reasoning as mentioned above. 
Independent Claim 13 are allowable based on the same reasoning as Claim 1 above. 
Claim(s) 14-24 are dependent on Claim 13 and are allowable based on the same reasoning as Claim 1 mentioned above.
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitations of the Independent Claims that include: 
1) information source 2) plurality of consumer nodes 3) a context state 4) context updates 5) an information valuator program 6) pre-determined VOI thresholds 7) new information objects  8) various context states. 
Lastly, as evidenced by the prosecution history (see  06/28/2022 Applicant Arguments/Remarks & 12/29/2022 Final Rejection) the Applicant Argument/Remarks, amended independent claims, in respect to Claims(s) 1-24 are deemed persuasive and the 35 USC § 103 Rejection(s) of the above-mentioned claims is hereby withdrawn.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3. 	Claim(s) 1-24 is/are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moraghan et al. 						(US 10,708,654 B1)
In a video delivery context, collection and analysis of viewing data can provide insight into viewer interaction with video and the Internet. The viewing data can be transmitted in a controlled manner to a data repository. Disclosed herein are system, method, and computer program product embodiments for optimizing inventory based on predicted viewership. An example embodiment operates by evaluating past viewership data for a periodic event, determining a tendency of a market segment to view the periodic event, and predicting viewership for a future event based on the determined tendency.
Haque et al. 							(US 2018/0205546 A1) 
The disclosed technology relates generally to systems, methods, or apparatus for secure management/monitoring, recordation, transaction, exchange and/or analysis of assets of asset information via a ledger (e.g., decentralised or distributed) and applications thereof. The system and methods provide, for example, a web-based (e.g., online) and mobile platforms which enables users to securely catalogue or record assets digitally, for instance through cryptographic-enable security techniques. Through machine learning and analysis of value of net assets of a single user or across users, advanced artificial intelligence techniques can be applied to intelligently provide predictive actionable data for use in managing, leveraging and/or protecting assets, including but not limited to suggesting/recommending enhanced insurance coverage, assisting with financing, exchange/transaction of assets, assisting with legal services (e.g., tax advise, facilitating creation of trusts, wills, other legal documents, other asset protection or inheritance related matters), or leveraging assets for lending (e.g., asset-backed lending with collateral).
AGRAWAL et al. 						(US 2014/0105005 A1)
An aspect of this invention is a computer-executable method for distributing one or more features associated with information to be transported by a communications network that includes a plurality of end nodes interconnected via a plurality of network nodes. The method includes receiving one or more features associated with information to be transported by the communications network, wherein the one or more features are specified at an end node of the plurality of end nodes for receipt by a network node of the plurality of network nodes; responsive to the one or more received features, configuring at least a portion of the communications network to perform actions on information based upon the features; receiving the information using the plurality of network nodes; and based at least on the received features and the configuring, performing one or more actions with the information. Illustratively, the one or more actions comprise sending the information to one or more edge entity nodes in accordance with the configuring and the received features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443